Mr. Justice Moore
delivered the opinion of the Court.
The facts involved in this controversy are comparable to those present in the case of Sontag v. Abbott, et al., No. 18,381, decided this day. The only differences to be found are in the dates of the transactions and the amount of money involved.
The legal questions posed are exactly the same as those presented in case No. 18',381, supra, and our opinion in that cause is decisive of the issues here involved.
The judgment is affirmed.
Mr. Justice Frantz not participating.